Exhibit 10.33




ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD NOTICE
FOR U.S. PARTICIPANTS
Itron, Inc. (the “Company”) hereby grants to Participant a performance
restricted stock unit award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Long Term Performance Restricted Stock Unit
Award Notice (the “Award Notice”), the Long Term Performance Restricted Stock
Unit Award Agreement, including Appendices A and B (the “Agreement”), and the
Itron, Inc. Amended and Restated 2010 Stock Incentive Plan (the “Plan”), all of
which are incorporated into the Award Notice in their entirety.
Participant:
 
Participant Name
Grant Date:
 
Grant Date
Performance Period:
 
January 1, 2018 to December 31, 2020
 
 
(“Performance Period”)
 
 
 
Number of Long-Term Performance Restricted Stock Units (“PSUs”):
 
The actual number of PSUs that vest shall be determined based on the attainment
of the performance goals specified in Appendix A, as assessed by the Plan
Administrator as soon as reasonably practicable after the end of the Performance
Period.
 
 
 
 
 
The aggregate target number of PSUs for the Performance Period is Number of
Awards Granted (the “Target PSUs”).





Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement and the Plan which are
attached to and incorporated into this Award Notice in their entirety.


Participant Name
I accept this Award subject to the terms and conditions stated herein.
Electronic Signature




B-1

--------------------------------------------------------------------------------

Exhibit 10.33




ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR U.S. PARTICIPANTS
Pursuant to your Long Term Performance Restricted Stock Unit Award Notice (the
“Award Notice”) and this Long Term Performance Restricted Stock Unit Award
Agreement, including Appendices A and B (this “Agreement”), Itron, Inc. (the
“Company”) has granted you a performance restricted stock unit award (the
“Award”) under its Amended and Restated 2010 Stock Incentive Plan (the “Plan”).
Capitalized terms not expressly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan, as applicable.
The details of the Award are as follows:
1.    Number of Units Subject to Award
This Award is a performance-based award, the vesting of which is based on the
attainment of the performance goals set by the Plan Administrator at the
beginning of the performance period set forth in the Award Notice ( the
“Performance Period”) and at the beginning of each Annual EPS Performance Period
(as defined in Appendix A). The performance goals are set forth in Appendix A
(or will be communicated to you as described in Appendix A) and the aggregate
target number of PSUs for the Performance Period (the “Target PSUs”) is set
forth in the Award Notice and in Appendix A.
2.    Vesting
The Award will vest to the extent the performance goals set forth in Appendix A
are attained for the Performance Period, as determined by the Plan
Administrator. The Plan Administrator shall determine as soon as reasonably
practicable, but in any event within sixty (60) days, after the end of the
Performance Period, the attainment level of the performance goals. One share of
Common Stock will be issuable for each PSU that vests. PSUs that have vested are
referred to herein as “Vested PSUs.” PSUs that have not vested and remain
subject to forfeiture are referred to herein as “Unvested PSUs.” The Unvested
and Vested PSUs are collectively referred to herein as the “PSUs.” Except as
provided in Section 3 below, the Award will terminate and the Unvested PSUs will
be forfeited upon termination of your employment for any reason.
3.    Termination of Employment; Change in Control Transaction
3.1    Retirement, Death and Disability
(a)    If your employment terminates during the Performance Period but at least
18 months after the Grant Date by reason of Retirement, you will become eligible
to receive that number of PSUs that vest based on the actual attainment of the
performance goals as assessed after the end of the Performance Period and such
PSUs shall be settled in accordance with Section 4


B-2

--------------------------------------------------------------------------------

Exhibit 10.33




below, provided that if you breach any of the covenants set forth in Appendix B
to this Agreement after your Retirement, the Unvested PSUs will be forfeited
immediately. For purposes of this Agreement, “Retirement” means your voluntary
termination of employment after the date on which you have reached (i) the age
of 55 and have a total of at least 10 years of continuous employment with the
Company and/or a Related Corporation or (ii) the age of 60 and have a total of
at least 5 years of continuous employment with the Company and/or a Related
Corporation; provided however, in either case, you must provide advance written
notice to the Company at least 90 days prior to the termination of your
employment unless otherwise agreed to in writing by the Company. For the
avoidance of doubt, if your employment terminates due to Retirement within 18
months after the Grant Date, all Unvested PSUs will be automatically forfeited.
(b)    If your employment terminates during the Performance Period by reason of
death or Disability, you will become eligible to receive that number of PSUs
that vest based on the actual attainment of the performance goals as assessed
after the Performance Period ending in the year of death or Disability, and such
PSUs shall be settled in accordance with Section 4 below.
3.2    Change in Control Transaction
(a)    In the event of a Change in Control Transaction, the PSUs will be subject
to any change in control severance agreement or other agreement providing for
change in control provisions between you and the Company (a “CIC Agreement”). If
you are not party to a CIC Agreement, the provisions of this Section 3.2 shall
apply.
(b)    In the event of a Change in Control Transaction in which (i) the Unvested
PSUs are not assumed, substituted for, or converted into an award of the
acquiring or surviving corporation (or a publicly-traded parent thereof) in a
manner which prevents dilution of your rights under the Award or (ii) the
acquiring or surviving corporation (or parent thereof) is not publicly-traded,
the Unvested PSUs shall vest with respect to a number of PSUs equal to the
greater of the (A) number of Target PSUs or (B) the number of PSUs based on the
actual level of performance attained for the year in which the Change in Control
Transaction occurs (as determined by the Plan Administrator if the Plan
Administrator concludes that such performance may be determined as of the date
of the Change in Control Transaction).
(c)    In the event of a Change in Control Transaction in which your Unvested
PSUs are assumed, substituted for, or converted into an award of the acquiring
or surviving public corporation (or a publicly-traded parent thereof) and your
employment is terminated within twenty-four (24) months following such Change in
Control Transaction and prior to settlement of the PSUs, other than (i) for
Cause, (ii) by reason of Retirement, death or Disability (which shall be
governed by Section 3.1), or (iii) by you without Good Reason, the Unvested PSUs
shall vest with respect to a number of PSUs equal to the greater of the
(A) Target Number of PSUs or (B) the number of PSUs based on the actual level of
performance attained for the year in which your termination occurs (as
determined by the Plan Administrator if the Plan Administrator concludes that
such performance may be determined as of the date of your termination).
(d)    Definitions - For purposes of this Agreement, the following capitalized
terms shall have the meanings set forth below:


B-3

--------------------------------------------------------------------------------

Exhibit 10.33




(i)    “Base Salary” shall mean your annual base salary immediately prior to a
Change in Control Transaction, as such salary may be increased from time to time
(in which case such increased amount shall be the Base Salary for purposes
hereof), but without giving effect to any reduction thereto.
(ii)    “Beneficial Owner” shall have the meaning set forth in Rule 13d‑3 under
the Exchange Act.
(iii)    “Cause” for termination of your employment by the Company or your
employer, if different (the “Employer”) shall mean (A) your willful and
continued failure (other than any such failure resulting from (1) your
incapacity due to physical or mental illness, (2) any such actual or anticipated
failure after the issuance of a notice of termination in a form prescribed by
the Company by you for Good Reason or (3) the Employer's active or passive
obstruction of the performance of your duties and responsibilities) to perform
substantially the duties and responsibilities of your position with the Employer
after a written demand for substantial performance is delivered to you by the
Employer, which demand specifically identifies the manner in which the Employer
believes that you have not substantially performed such duties or
responsibilities; (B) your conviction by a court of competent jurisdiction for
felony criminal conduct (or the equivalent under applicable local law); or (C)
your willful engaging in fraud or dishonesty which is injurious to the Company
and/or the Employer or its reputation, monetarily or otherwise. No act, or
failure to act, on your part shall be deemed “willful” unless committed, or
omitted by you in bad faith and without reasonable belief that your act or
failure to act was in, or not opposed to, the best interest of the Company
and/or the Employer.
(iv)    “Good Reason” for termination of your employment by you shall mean the
occurrence (without your express written consent) after any Change in Control
Transaction of any one of the following acts by the Company or the Employer, or
failures by the Company or the Employer to act, unless, in the case of any act
or failure to act described in subsection (A), (B), (C), (D) or (E) below, such
act or failure to act is corrected prior to the date of your termination
specified in a notice of termination in a form prescribed by the Company given
in respect thereof:
(A)    an adverse change in your status or position(s) with the Employer as in
effect immediately prior to the Change in Control Transaction, including,
without limitation, any adverse change in your status or position as a result of
a diminution of your duties or responsibilities (other than, if applicable, any
such change directly and solely attributable to the fact that the Company is no
longer publicly owned) or the assignment to you of any duties or
responsibilities which are inconsistent with such status or position(s), or any
removal of you from, or any failure to reappoint or reelect you to, such
position(s);
(B)    a reduction in your Base Salary;
(C)    a reduction in your annual bonus opportunity or long term incentive
opportunity, as compared to the year immediately preceding the year in which the
Change in Control Transaction occurs;


B-4

--------------------------------------------------------------------------------

Exhibit 10.33




(D)    the failure to continue to provide welfare, pension and fringe benefits
which are in each case, in the aggregate, substantially similar to those
provided to you immediately prior to Change in Control Transaction;
(E)    the Employer requiring you to be based at an office that is greater than
50 miles from where your office is located immediately prior to the Change in
Control Transaction except for required travel on the Employer's business to an
extent substantially consistent with the business travel obligations which you
undertook on behalf of the Employer prior to the Change in Control Transaction;
or
Notwithstanding the foregoing, the events described in clauses (B), (C) or (D)
above shall not constitute Good Reason hereunder to the extent they are as a
result of across-the-board reductions of the applicable compensation element
following the Change in Control Transaction which are equally applicable to all
similarly situated employees of the surviving corporation and its affiliates.
Your right to terminate your employment for Good Reason shall not be affected by
your incapacity due to physical or mental illness. In order for Good Reason to
exist hereunder, you must provide notice to the Company of the existence of the
condition or circumstance described above within 90 days of the initial
existence of the condition or circumstance (or, if later, within 90 days of
becoming aware of such condition or circumstance), and the Employer must have
failed to cure such condition within 30 days of the receipt of such notice.
Subject to the preceding sentence, your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.
(v)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (A) the Company or any of its subsidiaries, (B) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its affiliates, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
4.    Settlement of Vested Units.
Vested PSUs shall be settled on the earliest to occur of (a) a date within 60
days following the end of the Performance Period, (b) a date within 30 days
following the termination of your employment following a Change in Control
Transaction pursuant to Section 3.2(c) above, or (c) the date of a Change in
Control Transaction pursuant to Section 3.2(b) above that constitutes a “change
in control event” within the meaning of U.S. Treasury Regulation Section
1.409A-3(i)(5).
5.    Securities Law Compliance
5.1    You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given


B-5

--------------------------------------------------------------------------------

Exhibit 10.33




the opportunity to obtain any additional information you deem necessary to
verify the accuracy of any information obtained concerning the Award and the
Company.
5.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred with by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.
5.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.
5.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
6.    Transfer Restrictions
PSUs shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law, other than pursuant to
a beneficiary designation in accordance with the following sentence. You may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Agreement is to be
paid in case you do not receive any or all such benefit during your lifetime.
Each such designation shall revoke all of your prior designations, shall be in a
form prescribed by the Company, and will be effective only when completed in
accordance with any instructions provided by the Company during your lifetime.
In the absence of any such designation, benefits remaining unpaid to you during
your lifetime shall be paid to your estate.
7.    No Rights as Shareholder
You shall not have voting or other rights as a shareholder of the Company with
respect to the PSUs.


B-6

--------------------------------------------------------------------------------

Exhibit 10.33




8.    Book Entry Registration of Shares
The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.
9.    Responsibility for Taxes
9.1    Regardless of any action the Company or the Employer take with respect to
any and all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to your participation in
the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by the Company and/or
the Employer. You further acknowledge that the Company and the Employer (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award, including, but not limited to,
the granting or vesting of the Award, the settlement of Vested PSUs, the
issuance of Shares upon settlement of the Vested PSUs, the subsequent sale of
Shares acquired upon settlement of the Vested PSUs and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you have become subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
9.2    Prior to any relevant taxable or tax withholding event, as applicable,
you will pay or make adequate arrangements satisfactory to the Company and or
the Employer to satisfy all Tax-Related Items.
(a)    In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the “Agent”) as your Agent, and authorize the Agent, to:
(i)
Sell on the open market at the then prevailing market price(s), on your behalf,
as soon as practicable on or after the settlement date for any Vested Unit, a
number of Shares (rounded up to the next whole number) sufficient to generate
proceeds to cover the Tax-Related Items and all applicable fees and commissions
due to, or required to be collected by, the Agent;

(ii)
Remit directly to the Company the cash amount necessary to cover the Tax-Related
Items;

(iii)
Retain the amount required to cover all applicable fees and commissions due to,
or required to be collected by, the Agent, relating directly to the sale of
Shares referred to in clause (i) above; and



B-7

--------------------------------------------------------------------------------

Exhibit 10.33




(iv)
Remit any remaining funds to you.

(b)    If the sale of Shares required by Section 9.2(a)(i) above is prohibited
by a legal, contractual or regulatory restriction, is otherwise impossible as
described in the 10b5-1 Plan set forth in Section 9.3 below, or if the
obligation for withholding of Tax-Related Items arises at a time other than the
settlement of the Vested PSUs, then in addition to the withholding mechanism
described in Section 9.2(a), you authorize the Company and/or the Employer, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by:
(i)
requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

(ii)
withholding any amount of the Tax-Related Items from your wages or other cash
compensation paid to you by the Company and/or the Employer; and/or

(iii)
withholding in Shares to be issued upon settlement of the Vested PSUs provided,
however, that if you are a Section 16 officer of the Company under the Exchange
Act, then the Plan Administrator (as constituted to satisfy Rule 16b-3 of the
Exchange Act) shall establish any alternative method of withholding as may be
required from the alternatives (i) – (iii) herein and, if the Plan Administrator
does not exercise its discretion prior to the Tax-Related Items withholding
event, then the method of withholding set forth in alternative (iii) shall
apply.

(c)    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case you will receive a refund of any over-withheld amount in
cash and will have no entitlement to the equivalent amount in Shares. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, you will be deemed to have been issued the full number of Shares
subject to the Vested PSUs notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items due as a result of
any aspect of your participation in the Plan. The Company may refuse to issue or
deliver Shares to you if you fail to comply with your obligations in connection
with the Tax-Related Items.
9.3    You acknowledge that the authorization and instruction to the Agent set
forth in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested PSUs sufficient to pay the Tax-Related Items.
You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees


B-8

--------------------------------------------------------------------------------

Exhibit 10.33




and other costs of sale, and you agree to indemnify and hold the Company
harmless from any losses, costs, damages, or expenses relating to any such sale.
You acknowledge that it may not be possible to sell Shares during the term of
this 10b5-1 Plan due to (a) a legal or contractual restriction applicable to you
or to the broker, (b) a market disruption, (c) rules governing order execution
priority on the Nasdaq or other exchange where the Shares may be traded, (d) a
sale effected pursuant to this 10b5-1 Plan that fails to comply (or in the
reasonable opinion of the Agent’s counsel is likely not to comply) with the
Securities Act, or (e) if the Company determines that sales may not be effected
under this 10b5-1 Plan. In the event of the Agent’s inability to sell Shares,
you will continue to be responsible for the Tax-Related Items.
You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.
10.    Nature of Grant
In accepting the grant, you acknowledge, understand and agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of performance
restricted stock units, or benefits in lieu of performance restricted stock
units, even if performance restricted stock units have been granted in the past;
(c)    all decisions with respect to future grants of performance restricted
stock units, if any, will be at the sole discretion of the Company;
(d)    the grant of the Award and your participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Employer, the Company or any Related Corporation and
shall not interfere with the ability of the Employer, the Company or any Related
Corporation to terminate your employment or service relationship (if any);
(e)    you are voluntarily participating in the Plan;
(f)    the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;
(g)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance,


B-9

--------------------------------------------------------------------------------

Exhibit 10.33




resignation, termination, redundancy, dismissal, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from your ceasing to provide employment or
other services to the Company or the Employer (for any reason whatsoever, and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any);
(j)    for purposes of the Award, your employment will be considered terminated
as of the date you cease to actively provide services to the Company or a
Related Corporation; further, in the event of termination of your employment or
other services (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the Award, if any, will terminate effective as of the date that you are no
longer actively providing services and will not be extended by any notice period
(e.g., active service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); the Company’s Chief Executive Officer shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of the Award (including whether or not you may still be considered to
be providing services while on an approved leave of absence); and
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company.
11.    No Advice Regarding Grant
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.
12.    Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other


B-10

--------------------------------------------------------------------------------

Exhibit 10.33




Award materials by and among, as applicable, the Employer, the Company and its
Related Corporations for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and the Employer may hold and process certain
personal information about you, including, but not limited to, your name, home
address, email address and telephone number, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Awards
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of Data by contacting your local human resources
representative. You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, your employment status or service and career with the Employer will not
be affected; the only consequence of refusing or withdrawing your consent is
that the Company would not be able to grant you the Award or other equity awards
or administer or maintain such awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
Finally, upon request of the Company and/or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering the Award in compliance with the data privacy laws in
your country, either now or in the future. You understand and agree that you
will not be able to accept the Award if you fail to provide such consent or
agreement as requested by the Company and/or the Employer.


B-11

--------------------------------------------------------------------------------

Exhibit 10.33




13.    Electronic Delivery and Participation
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an online or electronic system established and
maintained by the Company or a third party designated by the Company.
14.    Language
You acknowledge that you are sufficiently proficient in English to understand
the terms and conditions of the Agreement. Furthermore, if you have received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different from the English version, the English version will control.
15.    General Provisions
15.1    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of the successors and assigns of the Company and be binding upon you
and your heirs, executors, administrators, successors and assigns.
15.2    Section 409A.
(a)    For purposes of U.S. taxpayers, the PSUs and the settlement of the PSUs
are intended to comply with Section 409A of the Code, and this Agreement will be
interpreted, operated and administered in a manner that is consistent with this
intent. In furtherance of this intent, the Plan Administrator may, at any time
and without your consent, modify the terms of the Award as it determines
appropriate to comply with the requirements of Section 409A of the Code and the
related U.S. Department of Treasury guidance or to mitigate any additional tax,
interest and/or penalties that may apply under Section 409A of the Code if
compliance is not practicable. The Company makes no representation or covenant
to ensure that the PSUs, settlement of the PSUs or other payment hereunder are
compliant with Section 409A of the Code and neither the Company nor any of its
affiliates shall under any circumstances have any liability to you or any other
party if the settlement of the PSUs or other payment hereunder that is intended
to be compliant with Section 409A of the Code is not compliant or for any action
taken by the Plan Administrator with respect thereto.
(b)    Notwithstanding anything in this Agreement to the contrary, any PSUs that
become vested under this Agreement by reason of a termination of employment and
that constitute an item of non-qualified deferred compensation subject to
Section 409A of the Code shall not be settled unless you experience a
“separation from service” within the meaning of Section 409A of the Code (a
“Separation from Service”) and such PSUs shall be settled within 90 days of a
Separation from Service; provided, however, that if you are a “specified
employee” within the meaning of Section 409A of the Code as of the date of the
Separation from Service (as determined according to the methodology established
by the Company as in effect on the date of your termination of employment), such
PSUs shall instead be settled on the first business day that is after the
earlier of (i) the date that is six months following the date of the Separation
from Service or (ii) the date of


B-12

--------------------------------------------------------------------------------

Exhibit 10.33




your death, to the extent such delayed payment is otherwise required in order to
avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto.
15.3    Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.
15.4    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
15.5    Notice. Any notice required or permitted hereunder shall be made in
writing and sent to the following address:
Itron, Inc.
Attn. General Counsel
2111 N. Molter Road
Liberty Lake, WA USA 99019


16.    Intentionally Omitted


17.    Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
18.    Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other Participant.
19.    Repayment/Clawback/Recovery
If Participant is subject to the Company’s Incentive Repayment Policy (the
“Repayment Policy”) at any time between the Grant Date and the date the PSUs are
settled, any Shares, payment or benefit made under the Award shall be subject to
repayment in accordance with the provisions of the Repayment Policy. In
addition, any Shares, payment or benefit made under the Award will


B-13

--------------------------------------------------------------------------------

Exhibit 10.33




be subject to recoupment in accordance with any clawback policy that the Company
is required to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.


B-14

--------------------------------------------------------------------------------

Exhibit 10.33






APPENDIX A


ITRON, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN
LONG TERM PERFORMANCE
RESTRICTED STOCK UNIT AWARD NOTICE




Appendix A sets forth the performance goals for the performance restricted stock
unit award (the “Award”) under the Itron, Inc. Amended and Restated 2010 Stock
Incentive Plan (the “Plan”) evidenced by the Long Term Performance Restricted
Stock Unit Award Agreement (the “Agreement”) to which it is attached.
Capitalized terms not expressly defined in this Appendix A but defined in the
Plan or the Agreement shall have the same definitions as in the Plan and/or the
Agreement, as applicable. Please refer to the schedule that is attached to
Appendix A for supplemental information explaining the operation of the
performance goals applicable to the Award.
The aggregate target number of PSUs for the Performance Period is: Number of
Awards Granted (the “Target PSUs”).
The actual number of PSUs that shall vest is based on the level of attainment of
a combination of the following two performance goals: non-GAAP Earnings Per
Share (“EPS”) of the Company as calculated for purposes of the Company’s
earnings release as described in the Company’s public filings and Total
Shareholder Return (“TSR”) of the Company during the Performance Period as
further described below.
The total number of PSUs that is eligible to vest under this Award is between 0%
- 200% of the Target PSUs based on attainment of the EPS performance goal and
the TSR performance goal. The total number of PSUs that will actually vest will
be equal to the sum of (i) the EPS-Based Vested PSUs, plus (ii) the product of
(x) the TSR Performance Goal Multiplier, multiplied by (y) the EPS-Based Vested
PSUs (as these terms are defined and further described below).
Any PSUs that vest shall be settled in accordance with Section 4 of the
Agreement.
EPS Performance Goal:
A number of PSUs that is equal to between 0% - 160% of the Target PSUs is
eligible to vest based on the attainment of EPS performance goals in accordance
with the following terms:
An annual “EPS Performance Goal” (including “Threshold Goal” and “Maximum Goal”)
shall be established at the beginning of each year for each of the calendar
years contained in the Performance Periods (each, an “Annual EPS Performance
Period”). Immediately following the end of each Annual EPS Performance Period,
the Plan Administrator shall assess the attainment level of the Company’s EPS
against the annual EPS Performance Goal corresponding to the Annual EPS
Performance Period and assign a percentage of attainment of between 0% - 160%
(with


B-15

--------------------------------------------------------------------------------

Exhibit 10.33




attainment between the Threshold Goal and Maximum Goal subject to
interpolation). The number of PSUs that is eligible to vest at the end of the
Performance Period based on the attainment of the EPS Performance Goal shall be
equal to the product of (a) the average of the attainment level of the EPS
Performance Goal for each of the Annual EPS Performance Periods contained in the
Performance Period (expressed as a percentage), multiplied by (b) the portion of
the Target PSUs for the Performance Period (the “EPS-Based Vested PSUs”).
No PSUs will become eligible for vesting if the Company’s EPS is below the
Threshold Goal.


TSR Performance Goal Multiplier:
The number of PSUs that is eligible to vest may be greater or less than the
number of EPS-Based Vested PSUs depending on the level of attainment of Company
TSR performance relative to the TSR attained by companies comprising the Russell
3000 Index (such increase or decrease to the number of PSUs eligible to vest,
the “TSR Performance Goal Multiplier,” and the index, the “Peer Group TSR”). For
purposes of calculating the Company’s TSR, the value of the Common Stock on the
first day of the Performance Period shall be deemed to be the average of the
closing price of the Common Stock for the 20 trading days ending on the first
trading day of the Performance Period and the value of the Common Stock for the
last day of the Performance Period shall be deemed to be the average of the
closing price of the Common Stock for the 20 trading days ending on the last
trading day of the Performance Period. The TSR Performance Goal Multiplier shall
be between 0.75 and 1.25, as determined in accordance with the following
schedule:
•
If Company TSR is at or below the 25% percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 0.75.

•
If Company TSR is at the 50% percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 1.

•
If Company TSR is at or above the 75th percentile of the Peer Group TSR, the TSR
Performance Goal Multiplier shall be equal to 1.25.

•
If Company TSR is above the 25th or below the 75th percentile of the Peer Group
TSR, the attainment between the goals shall be subject to interpolation.

The performance goals may be adjusted per the 2014 Long-Term Performance Plan
Guidelines, as approved by the Plan Administrator, provided that the Plan
Administrator may also adjust the performance goals in a manner that would
result in a decrease to the number of PSUs that would otherwise become eligible
for vesting.


B-16

--------------------------------------------------------------------------------

Exhibit 10.33




SCHEDULE TO APPENDIX A
    
2018 Long-Term Performance Plan Criteria:
•
Metrics: Annual Non-GAAP Earnings Per Share (EPS) and a 3 year Total Shareholder
Return (TSR) multiplier. Performance against EPS targets averaged over the 3
year term and the TSR modifier applied.

•
Award vesting: Immediate vest at end of the performance period.



EPS Metrics:
EPS Performance Metric - 3 Years
Attainment %
2018
2019
2020
Threshold
50%
$2.86
TBD
TBD
Budget/Target
100%
$3.33
TBD
TBD
Maximum
160%
$3.66
TBD
TBD

EPS threshold, target and maximum for the 2019 and 2020 time period will be
established, reviewed and approved by the Board of Directors during the
applicable fiscal year planning process.




Three Year EPS Multiplier:
Attainment Level
Multiplier
Relative Ranking vs. Russell 3000 (3-Year Period)
Threshold
0.75
25th Percentile
Target
1
50th Percentile
Maximum
1.25
≥ 75th Percentile









B-17

--------------------------------------------------------------------------------

Exhibit 10.33






APPENDIX B


Restrictive Covenants


(a)    Confidential Information. The person entering into the Agreement with the
Company (the “Participant”) shall hold in a fiduciary capacity for the benefit
of the Company and its Subsidiaries (collectively, the “Affiliated Group”), all
secret or confidential information, knowledge or data relating to the Affiliated
Group and its businesses (including, without limitation, any proprietary and not
publicly available information concerning any processes, methods, trade secrets,
research or secret data, costs, names of users or purchasers of their respective
products or services, business methods, operating procedures or programs or
methods of promotion and sale) that the Participant obtains during the
Participant’s employment that is not public knowledge (other than as a result of
the Participant’s violation of this Section (a)) (“Confidential Information”).
The Participant shall not communicate, divulge or disseminate Confidential
Information at any time during or after the Participant’s employment, except
with the prior written consent of the Company, or as otherwise required by law
or legal process, or as may be required in the course of the Participant
performing his or her duties and responsibilities with the Affiliated Group;
provided, however, that no Company policies or practices, including the sections
addressing confidentiality obligations, is intended to or shall limit, prevent,
impede or interfere in any way with an employee's right, without prior notice to
the Company, to provide information to the government, participate in
investigations, testify in proceedings regarding the Company's past or future
conduct, or engage in any activities protected under whistle blower statutes.
Pursuant to the Defend Trade Secrets Act of 2016, an employee shall not be held
criminally, or civilly, liable under any Federal or State Trade secret law for
the disclosure of a trade secret that is made in confidence either directly or
indirectly to a Federal, State, or local government official, or an attorney,
for the sole purpose of reporting, or investigating, a violation of law. 
Moreover, employees may disclose trade secrets in a complaint, or other
document, filed in a lawsuit, or other proceeding, if such filing is made under
seal.  Finally, an employee who files a lawsuit alleging retaliation by the
company for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the employee and use the trade secret in the court
proceeding, if the employee: files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order. Upon his or her termination of employment for any reason, the Participant
shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of the
Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Participant uses, prepares or comes into contact with during
the course of the Participant’s employment with the Affiliated Group, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Affiliated Group. The Participant agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with similarly situated employees.


B-18

--------------------------------------------------------------------------------

Exhibit 10.33




(b) Non-Recruitment of Affiliated Group Employees. The Participant acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Participant shall not, at any time
during the Non-solicitation Period (as defined below), without the prior written
consent of the Company, directly or indirectly, solicit, recruit, or employ
(whether as an employee, officer, agent, consultant or independent contractor)
any person who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Period, the Participant shall not take any
action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with any member
of the Affiliated Group for any reason. A general employment advertisement by an
entity of which the Participant is a part will not constitute solicitation or
recruitment. The “Non-solicitation Period” shall mean the period from the Date
of Grant through the first anniversary of the Participant’s termination of
employment.
(c) Non-Competition – Solicitation of Business. Participant recognizes and
agrees that the Affiliated Group has provided Confidential Information to
Participant and has an interest in protecting this information from disclosure.
Participant further understands that the goodwill of the Affiliated Group is an
interest worthy of protection. For the protection of these and other interests,
during the Non-competition Period (as defined below), the Participant shall not,
either directly or indirectly, compete with the business of the Affiliated Group
by (i) becoming an officer, agent, employee, partner or director of any other
corporation, partnership or other entity, or otherwise render services to or
assist or hold an interest (except as a less than 3-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any Competitive Business (as defined
below), or (ii) soliciting, servicing, or accepting the business of (A) any
active customer of any member of the Affiliated Group, or (B) any person or
entity who is or was at any time during the previous twelve months a customer of
any member of the Affiliated Group, provided that such business is competitive
with any significant business of any member of the Affiliated Group.
“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation, or limited liability company) that
conducts a business that is competitive with any business of the Affiliated
Group as of the date of termination (or any business that is being actively
pursued as of the date of termination by the Affiliated Group). The Affiliated
Group designs, manufactures, sells and licenses its products and technology
worldwide. In addition, Competitive Businesses, as defined above, are not tied
or limited to any specific geographic location. Accordingly, the scope of this
Non-Competition provision is worldwide. The “Non-competition Period” shall mean
the period from the Date of Grant through the first anniversary of the date of
termination of the Participant’s employment.
(d) Remedies. The Participant acknowledges and agrees that the terms of this
Appendix B: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, customer relationships and confidential


B-19

--------------------------------------------------------------------------------

Exhibit 10.33




information. The Participant further acknowledges and agrees that the
Participant’s breach of the provisions of this Appendix B will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Agreement are reasonable remedies in the event the
Participant commits any such breach. If any of the provisions of this Appendix B
are determined to be wholly or partially unenforceable, the Participant hereby
agrees that Appendix B or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Appendix B are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Affiliated Group’s right to enforce any such covenant in any other
jurisdiction.


B-20